Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 12/29/2020. Claims 1, 5, 7, 11, 13, 17, and 19-20 have been examined in this application. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Response to Amendments 
3.	Applicant’s amendments to claims 1, 7, 13, and 17 are acknowledged.  Applicant’s cancellation of claims 2-4, 6, 8-10, 12, 14-16, and 18 are acknowledged. 
Subject Matter Overcoming Prior Art
4. 	As detailed in the Office Action below, the claims have not been rejected under prior art however, the claims have been rejected under other grounds as detailed below.
Response to Arguments 

	“Consistent with the "not all" guidance of MPEP §2106.04, the Step 2A analysis under the
2019 PEG should be carried out on a case-by-case analysis, as detailed at pages 11-14 of the Amendment of June 30, 2020. In light of the case-by-case directive, Applicant respectfully submits that the Final Office Action at least has failed to identify on a case-by-case approach that Applicant's claimed subject matter recites "certain" methods of organizing human activity grouping of the abstract idea.” 

	Therefore the Examiner provided reasoning why in the Advisory Action dated 12/21/2020 section 1 that abstract ideas were no longer performed on case-comparison in view of the 2019 PEG since (cited herein): 
	“The October 2019 Update: Subject Matter Eligibility page 2 (cited herein) in view of the 2019 PEG discusses the Office has shifted its approach from the case-comparison " The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.8 The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners' focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination."

	With respect to Applicant’s arguments that the claims do not fall within one of the enumerated subgroupings of certain method of organizing human activities this was addressed in section 2 of the Advisory Action dated 12/21/2020. 

	In particular Applicant argues the claims are “unlike the claims in Ultramercial vs. Hulu, Applicant's claims does not recite subject matter of using advertising as an exchange or currency, that unlike claims in OIP v. Amazon, Applicant's claims do not recite subject matter of offer based price optimization, and that unlike claims in In re Ferguson, Applicant's claims do not recite subject matter of structuring of a sales force or marketing company.”  
	The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees. The present application’s claims are similar to the above examples in that they all involve subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors.  While not expressly argued by Applicant here it appears Applicant is arguing since the present application’s abstract idea is not exactly (1) using advertising as an exchange or current, (2) offer-based price optimization, or (3) structuring of a sales force or marketing company, that Applicant’s claims are therefore not in the subgrouping of “Subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors (see October 2019 Update: Subject Matter Eligibility page 6).  
	The October 2019 Update makes no mention that this is an exclusive list, rather these are just examples of court decisions that fall into each subgrouping, rather than the only abstract ideas that fall into that subgrouping (see October 2019 Update: Subject Matter Eligibility page 6 which specifically calls these only examples “Examples 
7.	On page 14 of Remarks, Applicant argues that the claims recite additional elements as amended that take the claims out of the mental process grouping.  The Examiner respectfully disagrees. 
	The claims recite limitations a user can reasonably and practically perform.  Specifically a user, given the online data, can reasonably and practically obtain data, push information, calculate information based on rules and obtained data, sort information according to rules, determine information by comparing it to a list, and deliver the determined information. The additional argued elements in the claims that recite these limitations a user can reasonably and practically perform are instead done by a delivery server merely recite limitations that have previously found by the courts not to be enough to qualify under a practical application or significantly more as detailed in the 101 rejection below.  Further the additional argued elements in the claims that recite mere data gathering of information to perform the abstract idea of targeting ads to users based on information known or collected about the user, merely recite limitations that have previously been found by the courts not to be enough to qualify as a practical application or inventive concept as detailed in the updated 101 below (see Examiner’s note under the 101 rejection for how claims were interpreted under the significantly more step as amended). 
8.	On page 15 of Remarks, Applicant argues the Examiner response in the Advisory Action section 4,  In particular Applicant argues “ In response, Applicant respectfully submits that Applicant's claims of current form recite, among other things, actions performed by a delivery server in collaborations with a user terminal, a first 
9.	On remarks page 15, Applicant argues the Examiner’s response in the advisory action. Specifically, Applicant argues “ In response, Applicant respectfully submits that, again, "recite" does not equate to "reflects," even in view of 2106.05(a) quoted here. Simply put, a technical improvement may be reflected by what is recited in a claim but does not need to recited.”  
	While it is true the claim itself does not need to explicitly recite the improvement in the specification, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement (see October 2019 Update: Subject Matter Eligibility page 12 (cited herein): 
	“Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).”

11.	Applicant’s arguments on remarks page 16 regarding a new search are moot, since a new search was conducted on Request for Continued Examination (RCE). 
12.	Based on Applicant’s remarks see page 17 and amendment the previous 112 second d/ fourth rejections have been withdrawn. 
13.	On remarks pages 17-19, Applicant argues again the present application’s claims falling within the enumerated grouping of the 2019 PEG of certain method of organizing human activities.  The Examiner respectfully disagrees as detailed above in sections 5-6 of this response to arguments section. 
14.	On pages 20-21 of Remarks, Applicant argues the claims do not fall within the enumerated grouping of abstract ideas of mental processes the Examiner respectfully disagrees based on the Examiner’s response in section 7 above. 
	Further with respect to Applicant’s arguments with respect to the endnote 52 of the 2019 Update “ The Supreme Court recognized this in Gottschalk v. Benson, 409 U.S. 63 (1972), determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer's shift register was patent ineligible subject matter. The court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no Id at 67.  Applicant's claims do not recite matter(s) similar to the mathematical algorithm for converting binary coded decimal to pure binary within a computer's shift register, and therefore the endnote 52 of the 2019 October Update, without more, does not question the patent eligibility of Applicant's claims currently pending.”  The Examiner has carefully considered Applicant’s arguments.  The Examiner in the above argued section was not saying the claims were not eligible based on Gottschalk v. Benson or endnote 52, rather the Examiner was merely providing support for the Examiner’s response that claims in view of the 2019 PEG can still be a mental process even though it is claimed as being performed on a computer (see Applicant’s arguments on page 20 of Remarks that the claims are not a mental process based on the claims reciting “by a delivery server,” which cannot be performed by a human mind.”)
15.	On remarks pages 21-22, Applicant argues that the Examiner does not appear to have provided any substantive remarks on Applicant’s step 2A prong 2 arguments made of record on June 30, 2020.  Here the Examiner strongly disagrees.  
	Reviewing Applicant’s arguments, Applicant cites Applicant’s claim 1, and then just generally stated the claims provide an integration into a practical application, therefore the claims are more than a drafting effort and are not drafted to merely monopolize the exception.  The Examiner respectfully disagreed since as detailed in the 101 rejection the claims merely recite that limitations that are not indicative of integration into a practical application.
	 Lacking any arguments from Applicant as to specific elements or combinations of elements of that resulted in an error of the claims being cited as merely reciting 
16.	On remarks pages 22-23, Applicant argues the Examiner’s previous response at page 5 of the Final Office Action.  Specifically here Applicant argues the Examiner cites the October 2019 Update: Subject Mater Eligibility pages 12-13 with respect to improvements to computers in Step 2B and that this section is with respect to step 2A.  	While the analysis is the same as discussed in the cited MPEP 2106.05(a) improvements to the functioning of a computer or to any other technology or technical field [R-10.019], referenced in the cited section of the October 2019 Update: Subject Mater Eligibility pages 12-13, the Examiner understands Applicant’s point.  
	Therefore the Examiner cites to MPEP 2106.05(a), however the analysis/ Examiner’s response on pages 4-8 of the Final Office Action dated 10/5/2020 with respect to why the claims are not considered as being an improvement in the functioning of a computer or an improvement to other technology or technical field remains the same (see Remarks dated 12/29/2020 page 15, where this was previously addressed and Advisory Action dated 12/21/2020).  

	Cited herein is the Examiner’s response from the Final office Action dated 10/5/2020 pages 4-8: 

	On pages 16-17 Applicant argues the claims recite significantly more under the step 2B of the 2019 PEG. In particular Applicant argues the claims recite an improvement over the prior art in the technical area of the delivering promotion materials and cites paragraph 0004 of Applicant's specification for this argument.
0004) which is similar to the findings in Trading Technologies lnt'l v. IBG LLC which found that simply by providing more information improved the business process of market trading but did not improve computers or technology. Examiner notes the October 2019 Update: Subject Matter Eligibility pages 13 (cited herein), which discusses this:
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.11 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Intl v. /BG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 12 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

	It is additionally or alternatively noted that the specification describes such an improvement in a conclusory manner (see October 2019 Update: Subject Matter Eligibility page 12 (cited herein: The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the 
	Further after a search of the claims, the Examiner notes the following pieces of prior art that discuss providing ads based on more than just the click rates in a social network, which paragraph 0004 of Applicant's specification as argued discusses is a limitation in the prior art:

a. 	Winner et al. (United States Patent Application Publication Number:
US 2005/0278443) teaches providing an ad based on click through rates based on predefined groups with respect to a member like friends or friends of friends (see abstract and paragraph 0030)
b. 	Maislos et al. (United States Patent Application Publication Number:
US 2008/0103907) teaches information retrieval is handled according to the click stream and/or taste profile and or user profile of different associated users of the social network, for example indirect contacts in order to provide advertising (see abstract and paragraph 0002)
c. 	Qin et al. (United States Patent Application Publication Number: US
2014/0149418) teaches system and method for measuring social influences and receptivity of users according to social graphs in order for commercial purposes (see abstract and title and paragraph 0002).
d. 	Parekh et al. (United States Patent Application Publication Number:
US 2010/00765850) teaches targeting ads based on behavioral targeting in social networking (see abstract)
e. 	Agarwal (United States Patent Application Publication Number: US
2013/0275212) teaches providing ads based on a user's social network and click probability (see title and abstract)
f. 	Niyogi et al. (United States Patent Application Publication Number:
US 2009/0217178) teaches a system and method for determining the amount of influence users of the internet have on other users of the internet based on data from interactions between users on the internet in order to target ads (see abstract and paragraph 0030)
g. 	Shapiro et al. (United States Patent Application Publication Number:
US 2012/0166285) teaches a cluster of users that share a common trait may be useful in a social networking system for various purposes such as ad targeting (see abstract)
h. 	Garcia-Martinez et al. (United States Patent Application Publication
Number: US 2013/0254283) teaches targeting distribution of information based on influencer scores (see abstract)
i. 	Zhou (United States Patent Application Publication Number: US
2014/0324571) teaches selecting and rending content like ads in a social network based on predicted click through rate and other information like interest (see abstract and title and paragraphs 0040 and 0048)

	Therefore the Examiner finally additionally or alternatively disagrees with the notion that to one of ordinary skill in the art the improvement would be apparent since the related prior art found after a search of the claims for prior art purposes suggests clearly providing ads based on more than just click rates in the social network environment.

	Further with respect to Applicant’s arguments regarding the claims required to recite an improvement, the Examiner points to the Examiner’s previous response above in section 9 (cited herein): 

	While it is true the claim itself does not need to explicitly recite the improvement in the specification, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement (see October 2019 Update: Subject Matter Eligibility page 12 (cited herein): 
	“Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).”
	Therefore the Examiner respectfully disagrees. 
17.	On remarks pages 24-25, Applicant argues the claims do not recite a mathematical concept in the enumerated groupings of abstract ideas.  The Examiner respectfully disagrees as detailed in section 10 above. Here specifically the claims are determining a variable or a number as detailed in section 10 above therefore the claims clearly falls within mathematical calculations in view of the October 2019 Update: Subject Matter Eligibility page 4 (cited herein): 
	 “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”

18.	On remarks pages 25-27, Applicant argues the claims are do not recite a certain method of organizing human activity.  The Examiner strongly disagrees as detailed in sections 5-6 above. 

20.	On pages 29-30 of Remarks, Applicant cites Applicant’s amended claim 1 and argued they “collectively effect an interaction by delivery server in collaboration with a first terminal and a second terminal according to Figure 2B of the drawings as filed” and “these additional limitations are believed and so submitted to render Applicant’s current claims patent eligible, at least by imparting a technical improvement in the technical field of advertisement marketing. Therefore, Applicant's claims are more than a drafting effort and are not drafted to merely monopolize the judicial exception, accordingly no further analysis is required, and the claims are eligible at Step 2A.25”
	 The Examiner has carefully reviewed Applicant’s response and Figure 2B as cited by Applicant.  However, the Examiner finds no mention or description of an improvement that would be apparent to one of ordinary skill in the art, rather the figure at best is a figure that shows there are connections between users (which at best is mere data gathering under the practical application step and (1) receiving or transmitting data over a network, e.g., using the Internet to gather data or (2) Presenting offers and gathering statistics under the significantly more step as detailed in the 101 rejection below, additionally see Examiner’s note under the 101 rejection for how such claim limitations are being interpreted)). 
	See October 2019 Update: Subject Matter Eligibility pages 12-13 (it is noted that this is also reflected in the recited MPEP 2106.04(a) and 2106.05(a) cited herein): 

B. An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field 
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing mtechnology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

	Lacking any details how interaction by a delivery server in collaboration with a first and second terminal delivers an improvement as asserted by Applicant in remarks pages 29-30, since the figure at best is a figure that shows there are connections between users, the disclosure  (Figure 2B as cited by Applicant) does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as an improvement, therefore the Examiner finds the argument not persuasive.  Further since the arguments is not persuasive, the Examiner does not find the argument that Applicant's claims are more than a drafting effort and are not drafted to merely monopolize the judicial exception, persuasive. 
20.	On remarks pages 30-31, Applicant argues “significantly more” under Step 2B, however the Examiner respectfully disagrees as detailed previously under section 16 above. 
Claim Rejections - 35 USC § 101
21.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1, 5, 7, 11, 13, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) the idea of targeting ads to users based on information known or collected about the user, wherein in this specific instance the information is social networking information.
	The idea of targeting ads to users based on information known or collected about the user is subject matter where the commercial or legal interaction is advertising, marketing or sales activities which is a certain method of organizing human activity. Further the idea of targeting ads based on information known or collected about the user is a mental process. Additionally the claims as amended recite a mathematical calculation which is a mathematical concept. Since the claims include a certain method of organizing human activity, a mental process, or a mathematical concept the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) by a delivery sever, by the delivery server (see claims 1, 5, 7, and 13)
	(b) to a user terminal of the user/ to a first friend terminal of a first friend/ to the user terminal of the user/ on a second friend terminal of a second friend/ from the user terminal of the user/ to the second friend terminal of the second friend/ from the second terminal of the second friend of the user/ to a non-user friend terminal of the non-user friend of the user (see claims 1, 7, and 13)

	(d) wherein the processor is further configured to perform ( see claims 11 and 17)
	And (e) a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: ( see claims 13 and 17)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea(see claims 1, 5, 7, 11, 13, 17, and 19-20)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims: generally linking the use of the judicial exception to the social networking environment or field of use (see claims 1, 5, 7, 11, 13, 17, and 19-20).
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite:
	(1) Simply, appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkherimer Memo). Specifically as recited in the claims:
	( a) automating mental tasks ( see claims 1, 5, 7, 11, 13, 17, and 19-20) ( see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g., using the Internet to gather data, (see claims 1, 5, 7, 11, 13, 17, and 19-20) (see MPEP 2106.05(d) Well-Understood, Routine, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607,610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); 0IP Techs., Inc., v. Amazon.com, Inc., 788 F.3d -1359, -1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE. Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 20i4) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, LP, 773 F,3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result~ -a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	and (c) Presenting offers and gathering statistics, (see claims 1, 5, 7, 11, 13, 17, and 19-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] (cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
	Further while the Examiner in the efforts of compact prosecution, has provided citations with respect to the gathered data in the “significantly more step” as detailed above, the claims merely in fact describe the type of collected data not actually positively recite performing any computer steps through additional computer elements to determine this data.  Therefore the claims could be read as merely using previously collected data from some time in the past (e.g. the data was collected and aggregated a month or a year ago through some other method or system or computer readable medium) to then perform the abstract idea of targeting ads to users based on information known or collected about the user , rather than actually the claims performing any computer steps through use of any specific computer elements to determine collection of this data gathering, which would then need to be considered under the significantly more step.  
	Other prior art citations with respect to users sharing online content on a social network and tracking user click history being known in the art (e.g. Simply, appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ) have been provided under the pertinent art section in the conclusion section as updated below, however the claims do not require any such citations with respect to these additional elements under the significantly more step analysis in view of the 101 as detailed above. 
Claim Rejections - 35 USC § 112
23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24.	Claims 7, 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 7 and 13, Applicant recites pushing by the delivery server in the first prior to pushing step.  There is insufficient antecedent basis for this limitation in the claim (e.g. the limitation of a delivery server has not been recited in the claims 
	Further claims 11 and 17 that depend off of claims 7 and 13 are rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a.	Maislos et al. (United States Patent Application Publication Number:
US 2008/0103907) teaches information retrieval is handled according to the click stream and/or taste profile and or user profile of different associated users of the social network, for example indirect contacts (see abstract)
	b. 	Qin et al. (United States Patent Application Publication Number: US
2014/0149418) teaches system and method for measuring social influences and receptivity of users according to social graphs (see abstract and title).
	C.	 Parekh et al. (United States Patent Application Publication Number:
US 2010/00765850) teaches targeting ads based on behavioral targeting in social networking (see abstract)
	d. 	Agarwal (United States Patent Application Publication Number: US
2013/0275212) teaches providing ads based on a user's social network and click probability (see title and abstract)
	e. 	Winner et al. (United States Patent Application Publication Number:
US 2005/0278443) teaches providing an ad based on click through rates based on predefined groups with respect to a member like friends or friends of friends (see abstract and paragraph 0030)
	f. 	Handel (United States Patent Application Publication number: US
2008/0177635) teaches one type of known click in a social network is forwarding a request to another friend (see abstract and paragraph 0031)
g. 	Niyogi et al. (United States Patent Application Publication Number:
US 2009/0217178) teaches a system and method for determining the amount of influence users of the internet have on other users of the internet based on data from interactions between users on the internet (see abstract)
h. 	Shapiro et al. (United States Patent Application Publication Number:
US 2012/0166285) teaches a cluster of users that share a common trait may be useful in a social networking system for various purposes such as ad targeting (see abstract)
i. 	Juan et al. (United States Patent Number: US 9,846,916) teaches grouping a user's social network connections based on a measure of the connection' s relationship or affinity to each other (see abstract)
j. 	Garcia-Martinez et al. (United States Patent Application Publication
Number: US 2013/0254283) teaches targeting distribution of information based on influencer scores (see abstract)
k.	 Zhou (United States Patent Application Publication Number: US
2014/0324571) teaches selecting and rending content in a social network based on predicted click through rate (see abstract and title)
Zang et al. (United States Patent Number: US 9,235, 865) teaches identifying influencers using social information in a network (see abstract and title)
m.	Bosworth et al. (United States Patent Application Publication Number: US 2012/0226748) teaches identifying an influencer in a social network by determining rate of sharing of an element in the social network and then identifying one or more users who cause the rate of sharing of the element of information to increase (See abstract) 
n.	Thomas et al. (United States Patent Application Publication Number: US 2016/0364492) teaches determining an influencer metric based on the amount of content that is propagated through the network (see abstract) 
o.	Agarwal (United States Patent Application Publication Number: US 2017/0277691) teaches performing an action based on a user’s social influencer score where the score is determined by one or more social influencer factors like size of audience (see abstract) 
p. 	Cantarero et al. (United States Patent Application Publication Number: US 2016/0055164) paragraph 0059 “ FIG. 4 illustrates an exemplary system 400 for scoring and ranking  content for newsworthiness according to one embodiment of the invention.  A social media post is received at box 410 for scoring.  The number of times the received news content has been shared is determined in box 420.  In one embodiment, system 400 may determine the number of times content has been shared by keeping track of all social media data received in one or more databases and tally the number of instances an identical or near identical piece of content is received.  Content in the database may be stored for a limited period of time.  Other methods of tracking share numbers for content will be apparent to one of ordinary skill in the art and are contemplated here within.”
Wilson (United States Patent Application Publication Number: US 2014/0006195) paragraph 0064 “ A user may also select button 904 to share the coupon with a friend via any social network service, by email, by text, by instant messaging, or by any other means for communication known in the mobile electronic device art.” 
r.	Wu (United States Patent Application Publication Number: US 2014/0081720) paragraph 0065 “ Interaction with the share button 704 may enable the user of the mobile device 102 to share the corresponding coupon 502 with others, such as notifying another user within the application program, transmitting an e-mail or short message service message to another, posting the coupon 502 to a social network (e.g., Facebook TM, Twitter TM, etc.), or any other method of sharing as will be apparent to persons having skill in the relevant art.” 
s.	Gogerty (United States Patent Application Publication Number: US 2006/0242663) paragraph 0034 “An intermediate or internal affiliate tracking system 34 may be used to distribute the revenue from the ad network 32 among the publishers in a scenario where more than one publisher is incorporated into an affiliate network 36 as shown in FIG. 3 and discussed more fully below. The affiliate tracking system 34 may be notified of the activating event at the same time as the ad network 32 using click tracking technology known in the art.  The affiliate tracking system 34 may include a database for maintaining records of the source of the activation or click of the ad, the entity associated with the ad, the identity of the RSS reader which displayed the ad, and general information associated with the ad network system 32.”
Fredinburg et al. (United States Patent Application Publication Number: US 2014/0358668) paragraph 0048 “ Ad system 204 can also include one or more ad logs 212.  Ad log 212 can track and store one or more ad performance metrics 220 that reflect the performance or success of a particular ad.  For example, for a given ad, ad log 212 can track the “click through rate, (CTR) reflecting the percentage of users presented with an ad that click on or otherwise selected the presented content, though it should be understood that any number of other performance metrics can be similarity tracked (e.g., conversation rate), as is known to those of ordinary skill in the art.”
u.	 Bennett et al. (United States Patent Application Publication Number: US 2005/0114206) paragraph 0026  “In one embodiment, a message delivery program 160 is a client-side  program that monitors the online activity of a consumer across several  websites, and reports its observations to a message server 163.  It is to be 
noted that the mechanics of monitoring a consumer's online activity, such as determining where a consumer is navigating to, what a consumer is typing on a web page, when a consumer activates a mouse or a keyboard, when a consumer clicks on an advertisement, and the like, is in general, known in the art and not further described here.  For example, a message delivery program 160 may listen for event notifications from a web browser 132 as part of its monitoring function.  A message delivery program 160 may protect the consumer's privacy by maintaining the consumer's anonymity (e.g., by using a machine 1b to refer to the consumer) and encrypting sensitive information, such as credit card numbers.”

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.